                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,
                                         Case No. 15-20652-01
vs.
                                         HON. GEORGE CARAM STEEH
BILLY ARNOLD, D-1,

              Defendant.
_____________________________/

       ORDER DENYING DEFENDANT’S MOTION TO DECLARE
      THE FEDERAL DEATH PENALTY ACT UNCONSTITUTIONAL
       AND TO STRIKE THE NOTICE OF INTENT [ECF No. 1398]



      This matter is before the court on defendant Billy Arnold’s motion to

declare the Federal Death Penalty Act unconstitutional and to strike the

notice of intent to seek the death penalty. ECF No. 1398. The government

filed a response brief, ECF No. 1424, and defendant did not file a reply.

Neither party has requested oral argument or an evidentiary hearing and

the court agrees that the motion can be resolved on the briefs. For the

reasons stated below, the court denies defendant’s motion.
                          I.     BACKGROUND

     On January 3, 2018, a federal grand jury returned a sixth superseding

indictment charging 21 defendants with various crimes, including violating

the Racketeering Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1961 et seq. Defendant Arnold is charged with two counts of

murder in aid of racketeering, two counts of using and carrying a firearm

during and in relation to a crime of violence causing death, RICO

conspiracy, numerous VICAR counts, possession of a firearm during and in

relation to a crime of violence (RICO conspiracy), and felon in possession

of a firearm. ECF No. 812. On January 8, 2018, the government filed its

notice of intent to seek the death penalty against Arnold. ECF No. 817.

     The sixth superseding indictment also includes a Notice of Special

Findings found by the grand jury:

  2. As to Counts 4, 5, 16, and 17, the defendant BILLY ARNOLD:

     (a)   was 18 years of age or older at the time of the offenses alleged
           in Counts 4, 5, 16, and 17;
     (b)   intentionally killed D.P. (Counts 4 and 5) and D.R.-1 (Counts 16
           and 17) (18 U.S.C. § 3591 (a)(2)(A));
     (c)   intentionally inflicted serious bodily injury that resulted in the
           death of D.P. (Counts 4 and 5) and D.R.-1 (Counts 16 and 17)
           (18 U.S.C. § 3591 (a)(2)(B));

                                      2
     (d)   intentionally participated in an act, contemplating that the life of
           a person would be taken or intending that lethal force would be
           used in connection with a person, other than one of the
           participants in the offense, and D.P. (Counts 4 and 5) and D.R.-
           1 (Counts 16 and 17) died as a direct result of these acts (18
           U.S.C. § 3591 (a)(2)(C));
     (e)   intentionally and specifically engaged in an act of violence,
           knowing that the act created a grave risk of death to a person,
           other than one of the participants in the offense, such that the
           participation in the act constituted a reckless disregard for
           human life and D.P. (counts 4 and 5) and D.R.-1 (Counts 16
           and 17) died as a direct result of the act (18 U.S.C. § 3591
           (a)(2)(D));
     (f)   committed the offenses alleged in Counts 4, 5, 16, and 17 after
           having been previously convicted of a Federal or State offense
           punishable by a term of imprisonment of more than 1 year,
           involving the use or attempted or threatened use of a firearm
           (as defined in section 921) against another person (18 U.S.C. §
           3592(c)(2));
     (g)   in committing the offenses in Counts 4, 5, 16, and 17,
           knowingly created a grave risk of death to 1 or more persons in
           addition to D.P. (counts 4 and 5) and D.R.-1 (Counts 16 and
           17);
     (h)   committed the offenses alleged in Counts 16 and 17 after
           substantial planning and premeditation to cause the death of a
           person (18 U.S.C. § 3592(c)(9)); and
     (i)   in committing the offenses in Counts 4, 5, 16, and 17,
           intentionally killed and attempted to kill more than one person in
           a single criminal episode (18 U.S.C. § 3592(c)(16)).
ECF No. 812, PageID 4633-4635.
     Defendant raises three challenges to the Federal Death Penalty Act

(“FDPA”) based on the Fifth, Sixth and Eighth Amendments. First,


                                      3
defendant argues that “the Supreme Court’s decisions in Ring v. Arizona,

Hurst v. Florida and Jones v. United States demonstrate that aggravating

factors necessary to a capital verdict are essential elements of the capital

offense which must be presented to a grand jury and alleged in the

indictment[.]” ECF No. 1398, PageID 18141. Because the FDPA does not

expressly provide for presentation of aggravating factors to a grand jury,

but instead vests authority to identify aggravating factors with the

prosecutor, defendant maintains that the FDPA is unconstitutional under

the Fifth and Sixth Amendment. Second, defendant argues that the Notice

of Special Findings in the sixth superseding indictment and the notice of the

non-statutory aggravating factors in the notice of intent should be stricken

because the indictment does not comply with the requirements of the Fifth

Amendment. Third, defendant argues that “the FDPA fails to provide a

structure that permits jurors to make a reasoned choice between execution

or a sentence of life in prison without the possibility of release . . . .” Id. at

PageID 18142. A death penalty scheme that creates an unreasonable risk

that jurors will misunderstand the process violates the Eighth Amendment

and the Fifth Amendment Due Process Clause.



                                         4
                              II.    DISCUSSION

A.    Federal Death Penalty Act

      In 1994, Congress enacted the FDPA, which establishes procedures

for pursuing the death penalty. The statute provides that a sentence of

death may not be sought unless “the attorney for the Government believes

that the circumstances of the offense are such that a sentence of death is

justified.” 18 U.S.C. § 3593(a). If so, the prosecutor then serves and files a

notice stating that “the Government believes that the circumstances of the

offense are such that, if the defendant is convicted, a sentence of death is

justified. . . and that the Government will seek a sentence of death.” 18

U.S.C. § 3593(a)(1).

      The FDPA sets forth a bifurcated trial procedure. First is the guilt

phase, where the jury is asked to determine whether the prosecution has

proven, beyond a reasonable doubt, that the defendant has committed a

crime punishable by death. If the jury finds the defendant guilty of a capital

crime, the case moves to the penalty phase, which consists of two parts,

eligibility and selection. In the eligibility portion, the jury must find three

factors beyond a reasonable doubt: that the defendant was at least 18

years old at the time of the offense, that the defendant had at least one of
                                       5
four enumerated mental states (referred to as gateway or threshold intent

factors), and that at least one statutory aggravating factor exists. 18 U.S.C.

§ 3591(a)(2); 3593(c). The jury must unanimously agree as to which

threshold intent factor(s) and which statutory aggravating factor(s) exists.

18 U.S.C. § 3593(d). If the jury finds all three factors beyond a reasonable

doubt, the defendant becomes eligible for the death penalty. At that point,

the maximum penalty the defendant can receive is the death penalty.

      The selection portion of the penalty phase requires the jury to

consider additional evidence offered by the prosecution to justify the death

penalty, referred to as non-statutory aggravating factors. The jury also

considers evidence offered by the defense as a reason not to sentence the

defendant to death, referred to as mitigating factors. Based on its weighing

of these competing factors, the jury selects whether to sentence the

defendant to life imprisonment or to the death penalty.

      In the case of Mr. Arnold, the sixth superseding indictment lists the

statutory threshold intent factors required by 18 U.S.C. § 3591(a) as well as

the statutory aggravating factors required by 18 U.S.C. § 3592(c). The

indictment does not list the non-statutory aggravating factors identified in


                                      6
the notice of intent and does not list any mitigating factors that may be

identified by Arnold during a potential sentencing phase.

B.    Impact of Ring and Hurst on FDPA

      Defendant argues that in enacting the FDPA, Congress granted

exclusive authority to allege aggravating factors to the prosecutor.

Defendant further contends that, under the FDPA, statutory aggravating

factors are essential elements to initiating a capital prosecution. Therefore,

defendant concludes that the Supreme Court’s decisions in Ring and Hurst

render the FDPA unconstitutional for failing to require that all essential

elements of the offense be presented to the grand jury and pleaded in the

indictment. Because only Congress has the power to define and create

offenses against the United States, and the punishment therefor, United

States v. Hudson, 11 U.S. 32, 34 (1812), courts must reject any attempt to

interpret or revise the FDPA in order to find it constitutional where doing so

is contrary to the unambiguous intent of Congress.

      The Supreme Court considered Arizona’s capital sentencing scheme

in Ring v. Arizona, 536 U.S. 584, 585 (2002). Arizona’s statute provided

that after a jury adjudicated a defendant’s guilt of first-degree murder, the


                                       7
trial judge, alone, determined the presence or absence of the aggravating

factors required for imposition of the death penalty. The Supreme Court

had previously found that the statute was constitutional because the

additional facts found by the judge qualified as sentencing considerations,

not as “element[s] of the offense of capital murder.” Walton v. Arizona, 497

U.S. 639, 649 (1990).

      A decade after deciding Walton, the Court decided the case of

Apprendi v. New Jersey, 530 U.S. 466 (2000), holding that the Sixth

Amendment does not permit a defendant to be “expose[d] . . . to a penalty

exceeding the maximum he would receive if punished according to the

facts reflected in the jury verdict alone.” Id. at 483. Based on Apprendi’s

reasoning, the Ring Court overruled Walton, concluding that “[c]apital

defendants, no less than noncapital defendants . . . are entitled to a jury

determination of any fact on which the legislature conditions an increase in

their maximum punishment.” Ring, 536 U.S. at 589. The Court concluded

that the Arizona statute violated the Sixth Amendment because it entrusted

the judge, rather than the jury, with finding statutory aggravating factors

that operated as “the functional equivalent of an element of a greater



                                       8
offense” and therefore were necessary for imposition of the death penalty.

Id. at 585 (quoting Apprendi, 530 U.S. at 494, n.19).

      Ring did not discuss the grand jury and indictment issue because the

case arose in the context of a state statute to which the Fifth Amendment’s

Indictment Clause does not apply. However, “other circuits have

unanimously found that the holding applies with equal force in the context

of a Fifth Amendment challenge to the lack of statutory aggravating factors

in an indictment charging a death-eligible crime under the FDPA.” United

States v. Brown, 441 F.3d 1330, 1367 (11th Cir. 2006) (citing with approval

United States v. Allen, 406 F.3d 940, 942-43 (8th Cir. 2005) (en banc);

United States v. Robinson, 367 F.3d 278, 284 (5th Cir. 2004); United

States v. Higgs, 353 F.3d 281, 297-98 (4th Cir. 2003)). These courts of

appeals have upheld the FDPA against Ring challenges where the relevant

statutory aggravating factors were in fact presented to the grand jury and

included in the indictment, though that is not a requirement expressed in

the statute.

      The Eleventh Circuit considered and rejected the very argument

made by defendant here, concluding that “[t]he FDPA is not facially

unconstitutional[]” because it does not “prohibit[] the government from
                                      9
presenting aggravating factors to a grand jury and then, if appropriate,

charging those aggravating factors in the indictment.” Brown, 441 F.3d at

1367. The Fifth Circuit came to the same conclusion, recognizing that the

FDPA need not expressly require the government to charge eligibility

factors by indictment because the government is already required to do so

by the Fifth Amendment. Robinson, 367 F.3d at 290. See also, United

States v. Sampson, 486 F.3d 13, 21 (1st Cir. 2007); Allen, 406 F.3d at,

949; United States v. Barnette, 390 F.3d 775, 788–90 (4th Cir.2004),

vacated on other grounds, 546 U.S. 803 (2005).

      Defendant argues that each appellate court that has concluded there

is no constitutional or statutory impediment to presenting the FDPA’s

aggravating factors to a grand jury in order to avoid unconstitutionality

under Ring has employed flawed reasoning. Specifically, defendant

contends that the decisions all fail to address the holding in United States

v. Jackson, wherein the Supreme Court condemned the practice of

judicially amending a capital statute in order to preserve its constitutionality.

390 U.S. 570, 573 (1968).

      In Jackson, the Court considered the federal kidnapping statute,

which contained a mandatory death penalty when a jury recommended it.

                                       10
As a result, the statute made the death penalty possible only for defendants

who exercised their right to trial by jury. The government proposed

alternative “constructions” of the statute to salvage the death penalty

provision. The Court declined to allow judicial amendment of a capital

statute in order to preserve its constitutionality, holding “[i]t is unnecessary

to decide here whether this conclusion [the Government’s proposed “fix” of

the death-penalty aspects of the federal kidnapping statute] would follow

from the statutory scheme the Government envisions, for it is not the

scheme that Congress enacted.” Id. at 573. The Court pointed out the

statute “sets forth no procedure for imposing the death penalty upon a

defendant who waives the right to jury trial or one who pleads guilty.” Id. at

571.

       According to defendant, the government has attempted to resolve the

problems with the FDPA by adopting a practice of seeking “special

findings” from the grand jury as part of the indictment process. Defendant

argues that under Jackson and the Separation of Powers Doctrine the

government should not be permitted to amend the FDPA in order to save it.

If the provision allocating the power to charge aggravating factors to the

prosecutor is declared unconstitutional, the FDPA “sets forth no procedure”

                                       11
for alleging aggravating factors. See id. at 576. Under these

circumstances, the court cannot “fix” the statute, it can only invalidate the

statute. Defendant urges the court to declare the FDPA unconstitutional

until further congressional action can be taken.

      Congress enacted the FDPA in 1994, a few years after the Supreme

Court’s holding in Walton v. Arizona that “the Sixth Amendment does not

require that the specific findings authorizing the imposition of the sentence

of death be made by the jury.” 497 U.S. at 648. Walton held that the facts

necessary to render a defendant eligible for the death penalty were not

elements of the offense itself, making the Fifth Amendment requirement

that the elements of an offense be charged by a grand jury in an indictment

inapplicable. As described above, the Supreme Court overruled Walton a

decade later when it decided Ring. 536 U.S. at 609. However, the fact that

the FDPA was enacted when Walton was the law explains why Congress

did not specify that the statutory aggravating factors had to be presented to

the grand jury and included in the indictment. Sampson, 486 F.3d at 20.

      Many courts of appeals have opined that while the FDPA does not

require prosecutors to charge aggravating factors in an indictment, the

statute does not inhibit them from doing so. Those courts note that statutes
                                     12
rarely expressly provide for submitting elements of an offense to the grand

jury. They recognize that while the FDPA directs the government to charge

the aggravating factors in a notice of intent to seek the death penalty, the

Act does not preclude the government from also submitting the aggravating

factors to the grand jury for inclusion in the indictment. See Brown, 441

F.3d at 1367; Sampson, 486 F.3d at 21; Allen, 406 F.3d at 949; Barnette,

390 F.3d at 789; Robinson, 367 F.3d at 290.

      Contrary to the argument made by defendant, these courts are not

amending the FDPA so that it passes constitutional muster. Rather, when

the government presents aggravating factors to the grand jury, and if

applicable includes them in the indictment, it is complying with the Fifth

Amendment. This court agrees with the reasoning of the First, Fourth,

Fifth, Eighth and Eleventh Circuits and finds that the FDPA is not facially

unconstitutional.

C.    Notice of Special Findings and Notice of The Non-Statutory
      Aggravating Factors in the Notice of Intent


      Defendant next argues that the grand jury was not informed that by

returning an indictment with Special Findings, defendant would be held to

answer for a capital crime. Therefore, even if the FDPA can be rendered
                                    13
constitutional by a finding by the grand jury of gateway and statutory

aggravating factors, the Special Findings section of the sixth superseding

indictment, as well as the non-statutory aggravating factors alleged in the

notice of intent, should be stricken because the indictment does not

comport with the Grand Jury Clause of the Fifth Amendment.

      Defendant contends that pursuant to Ring, the facts alleged in the

“Special Findings” section of the sixth superseding indictment, as well as

the non-statutory aggravating factors alleged in the notice of intent,

constitute elements of the offense because they expose him to a

punishment greater than that otherwise legally prescribed, i.e., the death

penalty. See United States v. Booker, 543 U.S. 220, 244 (2005); Blakely v.

Washington, 542 U.S. 296, 303 (2004); Sattazahn v. Pennsylvania, 537

U.S. 101, 111 (2003). Defendant maintains that capital sentencing

schemes that employ aggravating factors create a new offense, greater

than ordinary willful homicide. This new offense is distinguished by the

additional elements those aggravating factors represent. Therefore,

defendant concludes, the aggravating factors must not only be proved by a

jury beyond a reasonable doubt, but that they first must be presented to a

grand jury and included in the indictment.

                                      14
      In Hurst v. Florida, 136 S. Ct. 616 (2016), the Supreme Court

reviewed a challenge to Florida’s sentencing scheme and found that under

Apprendi and Ring the state’s sentencing procedures violated the Sixth

Amendment right to a jury trial. Under Florida law, a jury made an advisory

“recommendation” of life or death after an evidentiary hearing, but the

judge was required to hold a separate hearing and determine “whether

sufficient aggravating circumstances existed to justify imposing the death

penalty”. The Supreme Court held that the scheme was unconstitutional

because “[t]he Sixth Amendment requires a jury, not a judge, to find each

fact necessary to impose a sentence of death.” Id. at 619-21. “The State

cannot treat the advisory recommendation by the jury as the necessary

factual finding that Ring requires.” Id. at 622. The Court viewed the trial

judge’s weighing determination as a finding of fact for purposes of

Apprendi.

      Defendant maintains that the FDPA, like the Arizona scheme in Ring

and the Florida scheme in Hurst, requires additional fact-finding before a

jury’s verdict finding a federal defendant guilty of murder will support a

sentence of death. The Eleventh Circuit considered this argument and held



                                      15
that non-statutory aggravating factors do not need to be included in the

indictment because they are not elements of the offense:

     Nonstatutory factors are considered only after a defendant has
     been rendered death-eligible by a finding—from both the grand
     and petit juries—of the normal elements of the crime (including
     mens rea) and at least one statutory aggravating factor.
     Nonstatutory factors do not operate to increase the potential
     punishment of a defendant, thus potentially triggering the
     indictment requirements suggested in Jones. Rather, they are
     considered by a jury only when determining how a death-
     eligible defendant should be sentenced: to life in prison or
     death. Failure to include them in the indictment does not violate
     the requirements of the relevant case law, and does not
     constitute constitutional or statutory error.
United States v. LeCroy, 441 F.3d 914, 922 (11th Cir. 2006).

     The Sixth Circuit agrees with the reasoning employed by the Eleventh

Circuit and the other circuit courts that have considered whether non-

statutory aggravating factors must be submitted to a grand jury and

charged in the indictment to satisfy the Fifth Amendment. In United States

v. Lawrence, 735 F.3d 385, 420 (6th Cir. 2013), the Sixth Circuit held:

     These courts have reasoned that only those factors necessary
     to make a defendant eligible for the death penalty—intent and a
     statutory aggravating factor—must be included in the
     indictment. Non-statutory aggravating factors are relevant
     considerations in the sentence selection decision, but do not, in
     themselves, determine whether a defendant is "eligible" to be
     considered for the death sentence.

                                     16
     Id. (citations omitted).

     Defendant argues that Hurst, which was decided after Lawrence, held

that the jury must find each fact necessary to impose a sentence of death.

According to defendant, this includes the process of weighing the non-

statutory aggravating circumstances against the mitigating circumstances.

Defendant’s argument is mistaken. The non-statutory factors do not

increase the maximum punishment in a capital case under the FDPA.

Rather, the FDPA requires the jury to first find the facts necessary to make

the defendant death-penalty eligible – one statutory intent factor and at

least one statutory aggravating factor. As discussed above, these are the

“elements” of a capital crime. A finding by the jury that these two elements

exist will make a defendant eligible for a death penalty sentence. Non-

statutory aggravating factors are only presented to the jury during the

weighing process, the second phase under the FDPA, after the defendant

has been found eligible for the death penalty. “Thus, any aggravating

factors that expose [a defendant] to the death penalty must be found by the

jury, negating any Hurst violation.” United States v. Smith, No. 3:16-cr-

00086-SLG-1, 2019 WL 722559, at *2 (D. Alaska Feb 20, 2019); see also,

United States v. Ofomata, No. 17-201, 2019 WL 527696, at *9 (E.D. LA

                                     17
Feb. 11, 2019) (“[T]he FDPA adheres to the Constitution by requiring that a

jury (1) find beyond a reasonable doubt the factors that render a defendant

eligible for the death penalty and (2) make the ultimate sentencing

recommendation.”) “Indeed, once the jury begins the weighing process, it

‘is not acting as a finder of fact’; rather, ‘it is exercising discretion in

sentencing that is ordinarily exercised by judges.’” Ofomata, 2019 WL

527696 at *8.

      For these reasons, the court is not persuaded by defendant’s

argument that the notice of special findings in the indictment and the notice

of non-statutory aggravating factors in the notice of intent should be

stricken.

D.    The FDPA Fails to Provide Structure for the Jury to Determine
      Execution or Life Sentence


      Defendant’s final challenge to the FDPA is that the act does not

comply with the Supreme Court’s requirement that “where discretion is

afforded a sentencing body on a matter so grave as the determination of

whether a human life should be taken or spared, that discretion must be

suitably directed and limited so as to minimize the risk of wholly arbitrary

and capricious action.” Gregg v. Georgia, 428 U.S. 153, 189 (1967).
                                   18
Referred to as the “guided discretion” process, the pool of death-eligible

defendants is to be narrowed in an objective way, and every eligible

defendant then is entitled to individualized sentencing in which his or her

character and background are put into evidence and the jury is given

unfettered discretion to exercise mercy. Defendant argues that the FDPA

does not provide jurors a sufficient structure within which to discharge its

duties.

      In support, defendant cites to statistics and articles published by the

Capital Jury Project that conclude capital jurors often fail to apply or

misapply the instructions in death penalty cases. Defendant argues that

“[a] death penalty sentencing scheme that creates an unreasonable risk

that juror will misunderstand that process violates the Eighth Amendment

and the Due Process Clause.” ECF No. 1398, PageId 18195 (citations

omitted).

      The Ofomata court recently rejected the same argument which relied

on the same social studies articles:

      Regardless of the validity of these studies, the argument is
      foreclosed by precedent that is binding on this Court. See
      Gregg, 428 U.S. at 195; United States v. Robinson, 367 F.3d
      278, 291 (5th Cir. 2004); Jones, 132 F.3d at 252–53; see also

                                       19
      Davis, 2003 WL 1837701, at *12 (finding “that the studies cited
      by defendant are not sufficient to call into question the
      constitutionality of the FDPA’s sentencing scheme” and “that a
      jury can be instructed so that it will understand and
      appropriately apply the FDPA’s provisions”).
Ofomata, 2019 WL 527696 at *4. This court is mindful of the concerns

raised by the studies and articles cited by defendant and acknowledges

that care must be given to provide the jury with instructions sufficient to

guide them in executing their responsibility. Even so, the court does not

believe defendant has demonstrated that the FDPA is unconstitutional for

being difficult to understand and apply. When adequately instructed, the

jury will be able to comprehend the provisions of the FDPA and there is an

“almost invariable assumption of the law that jurors follow their

instructions.” Richardson v. Marsh, 481 U.S. 200, 206 (1987).

                            III.   CONCLUSION

      For the reasons stated above, defendant’s motion to declare the

FDPA unconstitutional and to strike the notice of intent is DENIED.

      So ordered.

Dated: August 13, 2019
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE

                                      20
    CERTIFICATE OF SERVICE

Copies of this Order were served upon
        attorneys of record on
August 13, 2019, by electronic and/or
             ordinary mail.

        s/Marcia Beauchemin
            Deputy Clerk




                21
